ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR LETTER CONCERNING THE FOLLOWING QUESTIONS:
    1. WHEN TWO OR MORE SCHOOL DISTRICTS CONSOLIDATE, WHAT IS THE RESPONSIBILITY OF THE NEWLY FORMED DISTRICT TO EMPLOY STAFF FROM THE FORMER SCHOOL DISTRICTS?
    2. WHEN CONSOLIDATION OCCURS, DO TENURED TEACHERS FROM THE FORMER SCHOOL DISTRICTS RETAIN THEIR TENURE IN THE NEWLY FORMED DISTRICT?
BECAUSE YOUR QUESTIONS DO NOT PRESENT NOVEL LEGAL ISSUES AND CAN READILY BE ANSWERED BY REFERENCE TO RECENTLY ENACTED HOUSE BILL 1017, THE ISSUANCE OF AN OFFICIAL OPINION OF THE ATTORNEY GENERAL IS UNNECESSARY. THE CONCLUSIONS EXPRESSED BELOW ARE, THEREFORE, SOLELY THOSE OF THE UNDERSIGNED ASSISTANT ATTORNEY GENERAL.
YOUR FIRST QUESTIONS CONCERNS WHETHER OR NOT THE NEWLY FORMED SCHOOL DISTRICT MUST EMPLOY ALL PERSONS PREVIOUSLY EMPLOYED BY THE CONSOLIDATING SCHOOL DISTRICTS. THIS QUESTION MUST BE ANSWERED IN THE NEGATIVE FOLLOWING A REVIEW OF HOUSE BILL 1017 10(3) WHICH PROVIDES:
  "EMPLOYMENT ASSISTANCE FOR PERSONAL OF THE SEVERAL DISTRICTS WHO ARE NOT EMPLOYED BY THE CONSOLIDATED OR COMBINED DISTRICT, WHICH MAY INCLUDE PROVISION OF A SEVERANCE ALLOWANCE FOR ADMINISTRATORS, TEACHERS AND SUPPORT PERSONNEL NOT TO EXCEED EIGHTY PERCENT (80%) OF THE INDIVIDUAL'S SALARY OR WAGES, EXCLUSIVE OF FRINGE BENEFITS, FOR THE SCHOOL YEAR PRECEDING THE CONSOLIDATION OR ANNEXATION. PERSONNEL RECEIVING SUCH SEVERANCE PAY MAY ACCUMULATE ONE (1) YEAR OF CREDITABLE SERVICE FORE RETIREMENT PURPOSES;"
INASMUCH AS THE LEGISLATURE HAS ENACTED A MEANS OF LIMITED COMPENSATION FOR ADMINISTRATORS, TEACHERS AND SUPPORT PERSONNEL WHO ARE NOT EMPLOYED IN THE NEWLY CONSOLIDATED DISTRICT, CLEARLY THERE IS NO REQUIREMENT THAT THE CONSOLIDATED DISTRICT EMPLOY ALL PERSONNEL FROM THE FORMER SCHOOL DISTRICTS.
TURNING NOW TO YOUR SECOND QUESTION, WHICH CONCERNS TENURED TEACHERS OF THE FORMER SCHOOL DISTRICTS AND THEIR STATUS IN THE NEW DISTRICT, HOUSE BILL 1017 ALSO ADDRESSES THIS CONCERN. SECTION 85(B) OF H.B. 1017 PROVIDES:
  "IN THE EVENT SCHOOL DISTRICTS ARE CONSOLIDATED, THE CONSOLIDATED SCHOOL DISTRICT SHALL GIVE TEACHERS CREDIT FOR ALL PURPOSES FOR YEARS OF SERVICE IN THE SCHOOL DISTRICTS WHICH ARE CONSOLIDATED AS THOUGH SAID YEARS OF SERVICE WERE ACTUALLY PERFORMED IN THE CONSOLIDATED DISTRICT."
CLEARLY UNDER THIS PROVISION A TEACHER WITH TENURE IN THE FORMER SCHOOL DISTRICT, IF EMPLOYED IN THE CONSOLIDATED DISTRICT, WOULD RETAIN HIS/HER YEARS OF SERVICE FOR PURPOSES OF TENURE AS WELL.
IF YOU HAVE ANY FURTHER QUESTIONS CONCERNING THIS MATTER PLEASE FEEL FREE TO CONTACT ME.
(TAMMY M. THOMPSON)